Name: Council Regulation (EEC) No 2966/92 of 12 October 1992 amending Regulation (EEC) No 1798/90 in respect of the definitive anti-dumping duty on certain imports of monosodium glutamate originating, inter alia, in Indonesia and the Republic of Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  chemistry
 Date Published: nan

 15. 10. 92 Official Journal of the European Communities No L 299/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2966/92 of 12 October 1992 amending Regulation (EEC) No 1798/90 in respect of the definitive anti-dumping duty on certain imports of monosodium glutamate originating, inter alia, in Indonesia and the Republic of Korea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 14 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultation within the Advisory Committee as provided for under the above Regulation, Whereas : PT Cheil Samsung Astra and PT Miwon Indonesia and reopened the investigation . (3) Having completed its investigation, the Commis ­ sion disclosed its findings to the companies concerned, the details of which are set out in Deci ­ sion 92/493/EEC (4). Price undertakings were subse ­ quently offered by PT Indomiwon Citra Inti and PT Cheil Samsung Astra in respect of their exports of monosodium glutamate to the Community. Having consulted the Advisory Committee, the Commission accepted these undertakings by Deci ­ sion 92/493/EEC. (4) As regards the situation of PT Miwon Indonesia, since this company had neither exported to the Community during the investigation period nor shown any firm intention to do so in the future, it should continue to be subject to the anti-dumping duty at present in force concerning imports of monosodium glutamate originating in Indonesia. C. Amendment of Regulation (EEC) No 1798/90 as a consequence of the review in respect of certain imports of the product concerned originating in Indo ­ nesia (5) Accordingly, the Council considers it appropriate that Regulation (EEC) No 1798/90 should be amended in order that PT Indomiwon Citra Inti and PT Cheil Samsung Astra be exempted from the definitive anti-dumping duty imposed on imports of monosodium glutamate originating in Indonesia. A. Previous procedure (1 ) In Regulation (EEC) No 1798/90 (2), the Council imposed a definitive anti-dumping duty of ECU 0,510 per kilogram and ECU 0,189 per kilogram on imports of monosodium glutamate originating, inter alia, in Indonesia and in the Republic of Korea respectively, with the exception of imports from one Indonesian company and two companies in the Republic of Korea from which price under ­ takings were accepted by the Commission . B. Review (2) By a notice published on 5 November 1991 (3), the Commission, after consultation within the Advisory Committee and in accordance with Article 14 of Regulation (EEC) No 2423/88, initiated a review of Regulation (EEC) No 1798/90 as it concerned three Indonesian companies, PT Indomiwon Citra Inti, (6) The Community Industry concerned was informed of the main facts and considerations on the basis of which the Commission intended to recommend the amendment of Regulation (EEC) No 1798/90 and did not object to them. (7) Since Regulation (EEC) No 1798/90 has been only partially reviewed as regards certain imports of the (') OJ No L 209, 2. 8 . 1988, p. 1 . O OJ No L 167, 30. 6. 1990, p. 1 . O OJ No C 287, 5. 11 . 1991 , p. 5 . (4) See page 40 of this Official Journal . No L 299/2 Official Journal of the European Communities 15. 10. 92 product concerned originating in Indonesia, its validity is riot prolonged in so far as Article 15 ( 1 ) of Regulation (EEC) No 2423/88 is concerned. exports to the Community of monosodium gluta ­ mate produced by this company and made by Miwon Trading and Shipping Co. Ltd. D. Amendment of Regulation (EEC) No 1798/90 in respect of certain imports of the product concerned originating in the Republic of Korea (11 ) In these circumstances, the Council considers it appropriate that Regulation (EEC) No 1798/90 be amended in order to bring it into line with the price undertaking given by Miwon Co. Ltd, Seoul and to specify the correct name of this company. (12) To ensure uniform application of Regulation (EEC) No 1798/90, the amendment in respect of certain imports of the product concerned originating in the Republic of Korea should take effect as from 4 March 1990, the date on which Regulation (EEC) No 547/90, accepting undertakings in this procee ­ ding, entered into force. The validity of Regulation (EEC) No 1798/90 is not, however, prolonged in so far as Article 15 (1 ) of Regulation (EEC) No 2423/88 is concerned, (8) In May 1992 a company in the Republic of Korea, Miwon Co. Ltd, Seoul, requested the Commission to correct a misspelling of the company's name in Regulation (EEC) No 1798/90 in order to avoid problems faced by this company at the time of clearing its exports of the product concerned through Community customs. HAS ADOPTED THIS REGULATION : (9) By the same request, Miwon Co. Ltd, Seoul, informed the Commission that it exports the product concerned to the Community through its fully controlled trading company, Miwon Trading and Shipping Co. Ltd. It also informed the Commission that since Regulation (EEC) No 1798/90 only excludes from the anti-dumping duty direct imports from Miwon Co. Ltd, imports of the product concerned produced by this company and exported by Miwon Trading and Shipping Co. Ltd were not considered by the custom authorities in some Member States as direct imports subject to the said exclusion . Conse ­ quently, Miwon Co. Ltd has requested an amend ­ ment of the Regulation to take account of this situ ­ ation. Article 1 The first and second indents of Article 1 (2) of Regulation (EEC) No 1798/90 are hereby replaced by the following : '  ECU 0,510 per kilogram for imports originating in Indonesia (Taric additional code 8400). Direct imports from PT Sasa, Jakarta, PT Indo ­ miwon Citra Inti and PT Cheil Samsung Astra shall be excluded from the duty (Taric additional code 8401 ),  ECU 0,189 per kilogram for imports originating in the Republic of Korea (Taric additional code 8402). Direct imports from Cheil Foods and Chemicals Inc., Seoul, Miwon Co. Ltd, Seoul and imports produced by Miwon Co. Ltd, Seoul and exported by Miwon Trading and Shipping Co. Ltd, Seoul, shall be excluded from the duty (Taric additional code 8403).' (10) In support of its request, Miwon Co. Ltd, Seoul, has submitted evidence that Miwon Trading and Ship ­ ping Co. Ltd is the trading company of Miwon Group to which they both belong, that there is a common management control of both companies and that Miwon Trading and Shipping Co. Ltd exports to the Community exclusively monoso ­ dium glutamate produced by Miwon Co. Ltd, Seoul. Furthermore, under the terms of the undertaking offered by Miwon Co. Ltd, Seoul, and accepted by Commission Regulation (EEC) No 547/90 ('), this company undertakes not to export either directly or indirectly through a subsidiary, a branch or an agent of the company below the minimum price agreed upon. Consequently, the price undertaking given by Miwon Co. Ltd, Seoul, which justifies the exemption from the anti-dumping duty, also covers Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 4 March 1990 as regards the exclusion from the definitive anti-dumping duty of imports produced by Miwon Co. Ltd, Seoul and exported by Miwon Trading and Shipping Co. Ltd, Seoul.(&lt;) OJ No L 56, 3 . 3. 1990, p. 23. 15. 10. 92 Official Journal of the European Communities No L 299/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 October 1992. For the Council The President W. WALDEGRAVE